Citation Nr: 1741853	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 13-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1988. He received the Army Commendation Medal with "V" device, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reopened a claim for service connection for bilateral hearing loss.

In June 2015, the Board reopened the claim for service connection for bilateral hearing loss disability and remanded it to afford the Veteran a VA audiologic examination to determine whether any qualified hearing loss is causally connected to in-service noise exposure. In January 2016, the Veteran's VA audiologic examination was cancelled due to the Veteran's refusal to undergo the examination. A March 2016 SSOC was issued, which continued to deny the claim.

In May 2017, the Board remanded the Veteran's claim again for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with a reopened claim for a benefit which was previously disallowed. 


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral hearing loss is denied on the basis of failure to report for a VA medical examination. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Failure to Appear for Examination

Pursuant to the Board's May 2017 remand, the Agency of Original Jurisdiction (AOJ) scheduled a VA examination for the Veteran, and the Veteran ultimately failed to appear for the examination. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2017 remand. Stegall v. West, 11 Vet. App. 268 (1998).

As stated in the Introduction, the case had been remanded in June 2015 for a VA examination, and the AOJ scheduled such examination for the Veteran. The Veteran refused to appear for that examination.  In the May 2017 remand, the Board reminded the Veteran that the duty to assist is not a one-way street and that he had a duty to cooperate to the full extent with the development of his claim.  

With respect to the Veteran's failure to report for examination, the Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, there is no indication in the record that mail was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

As of this date, VA has not received any mail addressed to the Veteran that has been returned as undeliverable. Additionally the Veteran called to cancel the examination, as he had done previously, which establishes that the Veteran received the notice for the examination. Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a VA examination. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); 38 C.F.R. § 3.655(a), (b). Additionally, the Veteran did not provide good cause or explain why he was refusing to report for the examination.

The June 2017 supplemental statement of the case (SSOC) informed the Veteran of his failure to report and that there was no showing of good cause in the record for his failure to report. The SSOC also provided the Veteran with the provisions for failure to report for a VA examination, including that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim will be denied. 38 C.F.R. § 3.655. In short, the evidence shows that the Veteran failed without good cause to report for his VA examinations.

VA has made two attempts to schedule this examination, however, the Veteran has not been willing to appear for the examination. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

As the Veteran failed to report for an examination scheduled in connection with his reopened claim for service connection for hearing loss, and he has not shown good cause for failing to appear, denial of the claim based on the application of 38 C.F.R. § 3.655(b) is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


